WALTER, Justice.
West Texas Utilities Company has appealed from a temporary injunction, enjoining it from taking possession of property which it had condemned under its right of eminent domain. The land belonged to Ruth Guitar Alexander and was condemned by the Company for use in connection with a power plant to be constructed on Lake Fort Phantom Hill in Jones County.
We hold the court erred in granting the temporary injunction because the Company had complied with the eminent domain statutes and Article 3268 authorized it to take possession of the land. We find no evidence that the Company acted fraudulently, arbitrarily or capriciously in determining the necessity of condemning the property. We are also of the opinion that the appel-lee has an adequate remedy at law.
The judgment is reversed and the temporary injunction is dissolved.